Citation Nr: 1144603	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected Department of Veterans Affairs (VA) death pension benefits.

4.  Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for J. A. L. C., the Veteran's son.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 9, 1960 to September 30, 1960.  He additionally had service in the Army National Guard of the Commonwealth of Puerto Rico from September 1954 to September 1958.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the VA Regional Office (RO) in San Juan, Puerto Rico, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; determined that permanent incapacity for self-support was established for the Veteran's son, J. A. L C, but did not grant VA benefits based on the determination; denied entitlement to accrued benefits; and denied entitlement to nonservice-connected death pension benefits.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for J. A. L. C., the Veteran's son are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1. At the time of the Veteran's death in February 1999, he had no pending claims for VA benefits.

2. The appellant first submitted a claim for accrued benefits in October 2007, more than eight years after the Veteran's death.

3.  The Veteran had verified active military service from May 9, 1960 to September 30, 1960.

4.  The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSIONS OF LAW

1.  The legal requirements for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(c) (2011).

2.  The Veteran's service does not meet the basic eligibility requirements for VA nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

The appellant seeks entitlement to accrued benefits.  She essentially contends that accrued benefits are payable because, the Veteran's was entitled to service connection for a psychiatric disability at the time of his death.  At the time of his death, the Veteran was not service connected for any disabilities and did not have any claims for entitlement to service connection pending.  His claim for service connection for a psychiatric disorder was most recently denied in October 1979 and no correspondence had been received from the Veteran subsequent to that final decision.

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at the time of his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of a Veteran's death that were due and unpaid preceding such Veteran's death.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2011).  Further, in order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002 & Supp. 2011); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In the instant case, the Veteran died in February 1999.  The appellant filed a formal claim for dependency and indemnity compensation (DIC) benefits, which also constitutes a claim for accrued benefits where applicable, in October 2007.  As such, the record reveals that the appellant filed her claim for accrued benefits more than eight years following the Veteran's death.  Accordingly, because she filed her claim after the one year time limit had expired, her claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, even if the appellant's claim had been received in a timely manner, there is no basis for allowance of accrued benefits in this case.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d at1299.  Moreover, the Federal Circuit reiterated that, as stated in its earlier decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), "a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  In this case, there is simply no evidence of record showing that the Veteran had a claim for VA benefits pending at the time of his death, and as such, the appellant has no claim upon which to derive her own application for accrued benefits.  Accordingly, even if the appellant had timely filed her DIC claim, because there is no legal basis for her claim for accrued benefits, this claim must be denied.  See Sabonis, 6 Vet. App. at 430. 

II.  Nonservice-Connected Death Pension Benefits

The appellant seeks nonservice-connected death pension benefits based on her deceased husband's military service.  In order to qualify for the benefits sought, the appellant must establish that her deceased husband had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.  The appellant claims VA benefits as the surviving spouse of a veteran.

Death pension is a benefit payable to a Veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) (2011).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  See 38 C.F.R. § 3.6(a), (b) (2011).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  See 38 C.F.R. § 3.1 (2011).  The qualifying periods of war for death pension benefits are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  See 38 C.F.R. § 3.3(a)(3) (2011).

As previously indicated, the Veteran had active service from May 9, 1960 to September 30, 1960.  This service falls between the end of the Korean conflict (January 31, 1955) and the beginning of the Vietnam era (August 5, 1964).  He additionally served in the Army National Guard of Puerto Rico from September 1954 to September 1958.  While the Board notes that the era of the Veteran's National Guard service falls during the finals years of the Korean conflict, there is no evidence to suggest that the Veteran had qualifying active service at that time.  In this regard, the Board additionally notes that the appellant's claim of entitlement to service connection for the cause of the Veteran's death is based on a psychiatric disability which the record indicates was incurred either during active duty for training (ACDUTRA) in July 1958 or during ACDUTRA in the summer of 1957.  While incurring a disability during ACDUTRA that takes place during a period of war may render that ACDUTRA service as qualifying service during a period of war, satisfying eligibility for pension benefits under 38 C.F.R. § 3.3, a finding that the Veteran incurred his disability either in 1957 or 1958 would still render the Veteran's service as unqualified as it both time periods were after the end of the Korean conflict and before the Vietnam era.  See 38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2011); see also 38 U.S.C.A. § 1521(j) (West 2002).  Accordingly, there is no evidence of record to indicate that the Veteran had the requisite qualifying service during a period of war to satisfy the requirements of 38 C.F.R. §§ 3.3(b)(4).  Thus, the Board finds that the Veteran did not have qualifying service, and that therefore, the appellant's request for nonservice-connected death pension benefits must be denied as a matter of law.

III.  Duties to Notify and Assist

Because the application of the law to the undisputed facts is dispositive of these issues on appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Moreover, the Board notes that, in the circumstances of this case, where there is no legal basis for eligibility for accrued benefits or for death pension benefits, a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected VA death pension benefits is denied.


REMAND

The appellant's remaining claims are those of entitlement to service connection for the cause of the Veteran's death and entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for J. A. L. C., the Veteran's son.  Unfortunately, a remand is required with respect to these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.

The appellant contends that the Veteran's traffic accident, which caused his death in February 1999, came as the result of a psychiatric condition that he acquired during his service in the Army National Guard.  She contends that the condition was reacquired or aggravated during his subsequent active military service.  The appellant further contends that the Veteran's son, J. A. L. C., is entitled to benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  The Veteran's death certificate indicates that he died on February [redacted], 1999 as the result of a traffic accident.  No other cause of death is indicated.  As previously noted, at the time of his death, the Veteran was not service connected for any disabilities.  

A review of the Veteran's service records reveals that he was discharged from the Puerto Rico Army National Guard as a result of physical disabilities.  A July 1958 record of Medical Board Proceedings reveals that he was discharged from National Guard duty after suffering a schizophrenic reaction while on active duty for training (ACDUTRA).  At the time of his schizophrenic reaction, he was transferred from Camp Salinas, Puerto Rico, to Rodriguez United States Army Hospital at Fort Brooke, Puerto Rico.  A July 1958 clinical record reveals that the Veteran had become emotionally disturbed during the last four days of summer training with the National Guard the previous year, in 1957.  The clinical record reveals that at that time he was noted as being anxious, excessively worried about his equipment, and that he heard voices or noises without apparent external stimulus.  He He was sent home two days before the end of the 15-day training period.  Treatment records pertaining to the 1957 incident are not of record.

Further records reveal that in July 1960, two months after his induction into active service, the Veteran was admitted to the United States Army Hospital at Fort Jackson, South Carolina, for observation and treatment of a nervous disorder.  Nine days later, he was transferred to Walter Reed General Hospital in Washington, D.C., for further hospitalization and specialized treatment.  

Post-service letters from Dr. Fausto Jimenez, dated in September 1967 and August 1969, reveal that the Veteran was hospitalized on eight occasions between August 1958 and August 1969 at the Psychiatric Hospital of the Puerto Rico Health Department in Rio Piedras, Puerto Rico.  His diagnosis was paranoid schizophrenia.  No other post-service treatment records pertaining to the Veteran are found in the claims file.

The Board observes that these records reveal a possibility that, at the time of his death, the Veteran may have been suffering from a current psychiatric disorder.  Moreover, the evidence reveals that his disorder may have been incurred during ACDUTRA performed in 1957 or 1958, or incurred or aggravated during his subsequent active service.  Significantly, however, apart from the letters from Dr. Fausto, the claims file does not contain evidence of post-service treatment for the Veteran's psychiatric condition.  Moreover, the claims file does not contain any treatment records pertaining to mental health treatment provided closely surrounding the time of his traffic accident.  Accordingly, this case must be remanded in order for all treatment records pertaining to the Veteran's psychiatric disorder to be obtained, most especially any records dated in close proximity to the time of the Veteran's death.

Furthermore, the Veteran's surviving spouse has indicated that she believed the Veteran's accident was caused as a result of his psychiatric disorder.  The Board observes, however, that no police reports, reports pertaining to insurance claims, or any other relevant reports pertaining to the Veteran's traffic accident have been associated with the claims file.  The Board notes that while the record contains a death certificate issued on March 15, 1999 indicating that the Veteran had died as the result of a traffic accident, an earlier certificate issued on February [redacted], 1999, indicated that the cause of the Veteran's death was still under investigation.  In order for the Board to make a determination on the appellant's claim, reports and investigation results pertaining to the cause of the Veteran's traffic accident and ensuing death must be reviewed.  Accordingly, on remand, reasonable efforts should be made to obtain any such reports and investigation results.

Finally, with respect to the appellant's claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for her and the Veteran's son, J. A. L. C., the Board observes that there is a basis for eligibility for VA dependency and indemnity compensation (DIC) or supplemental DIC when a child of a deceased veteran is determined to be permanently incapacitated before attaining the age of 18 years.  See 38 U.S.C. §§ 1313, 1314 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5 (2011).  However, a final determination regarding eligibility for these benefits will hinge on whether service connection can be established for the cause of the Veteran's death.  Therefore, this issue must be deferred pending the adjudication of the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Make attempts to obtain the Veteran's complete service treatment records, to include any clinical records and any records from periods of ACDUTRA in 1957 and 1958.  To this end, request any such records from the Veteran's National Guard Unit in Rio Piedras, Puerto Rico, VA Records Management Center (RMC), the National Personnel Records Center (NPRC), and/or any other relevant source of records.  

A complete copy of the Veteran's service personnel records should also be requested.

If these records cannot be obtained, this should be so noted.

2.  Ask that the appellant identify any and all treatment facilities/providers that provided mental health treatment to the Veteran since the time incident when the Veteran's became emotionally disturbed during ACDUTRA in the summer of 1957.  The Board is especially concerned with treatment records dated closely to the time surrounding the Veteran's death in February 1999.  Make the necessary arrangements to obtain and associate with the claims file copies of treatment records from these facilities/providers.  Such records should include treatment records from Dr. Fausto Jimenez at the Psychiatric Hospital of the Puerto Rico Health Department in Rio Piedras, Puerto Rico.  If any requested records are unavailable, a negative reply is required.

3.  Request that the appellant provide information about the location of, and/or copies of, any investigative results and reports filed with respect to the Veteran's traffic accident, to include police reports and reports filed in connection with insurance claims.  Make the necessary arrangements to obtain and associate with the claims file copies of any reports or investigative results identified by the appellant.  If any requested documents are unavailable, a negative reply is required.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the appellant's claims on appeal.  If any claim remains denied, provide the appellant with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


